Wright, J.,
dissenting. — In my opinion the court below did not err in its application of the law to the facts of this case. I think that the facts fully justified the conclusion that Cassiday made this indorsement himself for his own use, and for the purpose of passing the same to Young and thence to plaintiff in payment of his own debt. The presumption referred to, that the -note was indorsed by the firm to one member thereof, and that Cassiday, at the time he passed the same to Young, held it as his own property, has no weight, for the reason that all the circumstances, as I view them, entirely rebut such presumption. This, as I understand it, was the conclusion of the court below, from all the testimony; and I am not prepared to say it was not entirely just.